Citation Nr: 1126388	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to September 1996.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which held that new and material evidence had not been received to reopen a claim for service connection for bipolar affective disorder.  

When this case was previously before the Board in February 2007, it was remanded for additional development.  In a February 2009 decision, the Board reopened the claim and remanded it for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of this case indicates that it requires additional development.  

The report of a January 2011 VA psychiatric examination provides that the examiner reviewed the Veteran's claims file and medical records.  The examiner refers to a VA psychiatric examination conducted on March 3, 2010.  A physical copy of the report of the March 2010 VA examination is not in the claims file.  This fact indicates that there may be additional VA treatment records that were reviewed electronically by the January 2011 VA examiner that have not been associated with the claims file.  

The Board does not have access to electronic VA medical records.  Without printed copies of the March 2010 VA examination report, and any other electronic VA medical records that may exist, the Board is unable to undertake a de novo review of the Veteran's claim.  Therefore, paper copies of the March 2010 VA examination report and any other electronic VA medical records that are not already of record must be obtained and associated with the claims file.  

The Board regrets any delay caused by this remand.  However, the proper adjudication of the Veteran's claim requires that copies of the electronic VA record(s) be associated with the claims file.  Moreover, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The report of the January 2011 VA psychiatric examination also provides that the Veteran had income from SSI since 6-7 years ago, due to "mental health."  Records from the Social Security Administration (SSA) accordingly appear relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  However, the claims file does not contain copies of any SSA determinations or any corresponding medical or employment records.  

In addition to the heightened obligations to assure that the record is complete with respect to Federal Government records, the Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file paper copies of the March 2010 VA psychiatric examination and any other electronic VA medical records that are not already of record.

2.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determination(s).  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

3.  Then, readjudicate the Veteran's claim, addressing all evidence received since a February 2011 supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


